DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/22 has been entered.
 
Response to Arguments
Applicant's arguments are moot in view of the allowance herein.

EXAMINER'S AMENDMENT

An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner' s amendment was given in an interview with Jay Anderson on 6-3-2022

The application has been amended as follows: 


1. (Currently amended) A method implemented by a processing system comprising a processor and operating system, the method comprising steps executed by the processor including: 
receiving
wherein the computer code was written by a user using a programming language and has not been compiled;
before runtime, compiling the computer code using a compiler that generates executable compiled code for execution at the runtime within , comprising a cloud computing environment, by  execution of the executable complied code by a combination of the operating system and the processor; 
parsing, including one or more rules for authenticating access to the software unit; 
constructing, 
providingthe user at least in part in accordance with a first pattern associated with the user indicative of the user's authentication style or preferences; 
receiving user input from the user, the user input including a user modification of the authentication template thereby yielding information comprising authentication factors that are required for authenticating the access to the software unit; 
creating, [[and]] the authentication template, the authentication parameter, and the information; 
before the runtime, linking, by the machine learning algorithmby embedding the authentication microservice into the software unit such that when an instance of software unit is created or destroyed, a portion of the instance corresponding to the authentication microservice is also correspondingly created or destroyed , 
wherein the authentication microservice controls access to at least a portion of the software unit at the runtime; 
modifyingsecond pattern in data collected in previous deployment procedures; 
determiningadditional modifications; and Appln. No 16/380,026Page 3 of 12 Reply to Final Office Action of February 8, 2022 Docket No. 2018-1029 7785-2696A 
correlating
Claims 8-14 (Cancelled)

15. (Currently amended) A system comprising: a processing system including a processor and an operating system; and a memory storing executable instructions that, when executed by the processing system, cause the processor to perform operations of a machine-learning algorithm, the operations comprising: 
receiving computer code at a machine- learning algorithm, 
wherein the computer code was written by a user using a programming language and has not been compiled;
before runtime, compiling the computer code using a compiler that generates executable compiled code for execution at the runtime within a software unit that operates in a computing environment, comprising a cloud computing environment, by  execution of the executable complied code by a combination of the operating system and the processor; 
parsing, using the machine-learning algorithm, the computer code to extract an authenticating parameter including one or more rules for authenticating access to the software unit; 
constructing, using the machine-learning algorithm, an authentication template based on the authenticating parameter; 
providing the authentication template to the user at least in part in accordance with a first pattern associated with the user indicative of the user's authentication style or preferences; 
receiving user input from the user, the user input including a user modification of the authentication template thereby yielding information comprising authentication factors that are required for authenticating the access to the software unit; 
creating an authentication microservice based on the user modification, the authentication template, the authentication parameter, and the information; 
before the runtime, linking, by the machine learning algorithm the authentication microservice to the software unit to deploy the authentication microservice within the software unit in a deployment procedure by embedding the authentication microservice into the software unit such that when an instance of software unit is created or destroyed, a portion of the instance corresponding to the authentication microservice is also correspondingly created or destroyed , 
wherein the authentication microservice controls access to at least a portion of the software unit at the runtime; 
modifying the machine-learning algorithm based on the user modification and in accordance with a second pattern in data collected in previous deployment procedures; 
determining a pattern in the user modification and one or more additional modifications; and Appln. No 16/380,026Page 3 of 12 Reply to Final Office Action of February 8, 2022 Docket No. 2018-1029 7785-2696A 
correlating the pattern to an identity of the user and to the preferences of the user.


Allowable Subject Matter
Claim 1-7 and 15-20 allowed.

Examiners Comment
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the amendments entered herein overcome the art, and as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 	





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A MCCOY/Examiner, Art Unit 2431